COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  Cesario Urias, Cesario V. Urias, Joel Urias    §             No. 08-21-00063-CV
  and Sonia Urias,
                                                 §               Appeal from the
                       Appellants,
                                                 §              143rd District Court
  v.
                                                 §           of Reeves County, Texas
  Owl Springs North, LLC, Owl Springs
  Holdings, LLC, and Barbara Prewit,             §           (TC# 19-11-23264-CVR)

                         Appellees.              §

                                            §
                                          ORDER

       The Court GRANTS the Appellants’ fourth motion for extension of time within which to

file the brief until December 31, 2021. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANTS’ BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Eduardo N. Lerma, the Appellants’ attorney, prepare

the Appellants’ brief and forward the same to this Court on or before December 31, 2021.

       IT IS SO ORDERED this 8th day of December, 2021.


                                            PER CURIAM


Before Rodriguez, C.J., Palafox and Alley, JJ.